NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted July 20, 2018* 
                                  Decided July 23, 2018 
                                              
                                          Before 
 
                             FRANK H. EASTERBROOK, Circuit Judge 
                    
                             DAVID F. HAMILTON, Circuit Judge 
                    
                             AMY J. ST. EVE, Circuit Judge 
 
No. 17‐2048 
 
KEVIN SROGA,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Northern District of Illinois, 
                                                Eastern Division. 
      v.                                         
                                                No. 17 C 1333 
CHARLES WILLIAMS, et al.,                        
      Defendants‐Appellees.                     Sharon Johnson Coleman, 
                                                Judge. 
                                                 
                                        O R D E R 

        Kevin Sroga’s cars were towed in February 2015 after City of Chicago employees 
concluded that they were abandoned. Invoking 42 U.S.C. § 1983, Sroga filed suit in 
February 2017 to challenge the legality of the towing. The district court ruled that Sroga 
filed his suit just outside the two‐year limitations period and dismissed it sua sponte as 
                                                 
            * The defendants were not served with process in the district court and are not 

participating in this appeal. We have agreed to decide the case without oral argument 
because the appellant’s brief and record adequately present the facts and legal 
arguments, and oral argument would not significantly aid the court. See FED. R. APP. P. 
34(a)(2)(C). 
No. 17‐2048                                                                             Page 2 
 
untimely. Because one cannot conclude from the complaint’s allegations that Sroga’s 
suit is time‐barred, we vacate and remand for further proceedings.   
         
        According to his complaint, Sroga parked several cars on North Homan Avenue 
in Chicago. Under Chicago’s Municipal Code § 9‐80‐110(a), any vehicle that appears to 
be deserted and is not moved or used for more than seven days may be towed. City 
officials towed Sroga’s cars on February 18, 2015; several days before then, his cars had 
been tagged with notices stating that they could be towed. Among other things, Sroga 
asserts that the towing was an unreasonable seizure (violating the Fourth Amendment) 
because his cars were blocked by snow and impossible to move. He also argues that his 
cars were towed in violation of his right to due process because they were towed on the 
seventh day, not more than seven days, after he saw the tow notices on his cars.   
         
        Sroga filed this suit on February 21, 2017, and the district court dismissed it as 
untimely before any defendants entered appearances. The judge applied the two‐year 
statute of limitations that governs a § 1983 action in Illinois. See Wallace v. Kato, 549 U.S. 
384, 387 (2007); 735 ILCS 5/13–202. The judge assumed that his claim accrued when his 
cars were towed (February 18, 2015), see Wallace, 549 U.S. at 391, and concluded that 
Sroga’s suit, filed on February 21, 2017, was therefore too late.   
         
        On appeal Sroga maintains that the judge wrongly dismissed his case for two 
reasons. First, he argues that the two‐year period had not run by February 21 because 
February 18 and 19, 2017, were weekend days and February 20 was a legal holiday. 
Second, Sroga contends that the district judge should have given him an opportunity to 
respond to the limitations issue, such as with an assertion of equitable tolling.   
         
Sroga’s case should not have been dismissed sua sponte on limitations grounds because 
one cannot tell from the complaint’s allegations that the lawsuit is “hopelessly time‐
barred.” Cancer Found., Inc. v. Cerberus Capital Mgmt., LP, 559 F.3d 671, 674–75 (7th Cir. 
2009). To determine the last day by which Sroga may file this suit, we apply Federal 
Rule of Civil Procedure 6(a). See Henderson v. Bolanda, 253 F.3d 928, 931 n.2 (7th Cir. 
2001) (applying the rule to complaints under § 1983). Rule 6(a) provides that, when the 
last day to file a pleading falls on a Saturday, Sunday, or legal holiday, the filing period 
continues to run until the end of the next day that is not one of those three excluded 
days. FED. R. CIV. P. 6(a)(1)(C). If, as the district judge assumed, Sroga’s claim accrued 
when his cars were seized on February 18, 2015, then the statute of limitations expired 
on February 18, 2017. But that date and the next day were weekend days, and the 
No. 17‐2048                                                                           Page 3 
 
following Monday was a legal holiday (Washington’s Birthday, see FED. R. CIV. P. 
6(a)(6)(A)). Therefore Sroga may reasonably argue that his filing was timely.   
        
       We close with two brief observations. First, in vacating the district court’s 
dismissal, we do not rule that Sroga’s suit is timely, only that the district judge 
dismissed it prematurely on timeliness grounds. If the tow occurred on or after 
February 18, 2015, then the suit is timely; but just when the tow occurred may require 
resolution by the district court. Second, we have not addressed whether Sroga’s 
complaint states a valid legal claim because the district court did not reach that 
question. These issues remain open on remand.   
        
       The judgment of the district court is VACATED and REMANDED.